Citation Nr: 0932399	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The reopened claim for entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1996, the RO denied entitlement to service 
connection for PTSD.  The Veteran did not file a timely 
appeal.

2.  The evidence associated with the claims file subsequent 
to the May 1996 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1996 decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the May 1996 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO denied service connection for PTSD in May 1996 because 
there was no confirmed diagnosis of PTSD.  Also, the evidence 
available was inadequate to establish that a stressful 
experience sufficient to cause PTSD actually occurred.

Evidence received after the May 1996 rating decision includes 
VA treatment records with a diagnosis of PTSD.  The Veteran 
reported more details about alleged stressors and submitted 
buddy statements.

The claim for service connection for PTSD is reopened.  To 
that extent, the appeal is granted.  An adjudication of this 
claim on its merits will not be made at this time, however, 
pending additional development upon remand.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
favorable action and pending remand on the reopened claim, 
the Board will defer further discussion of VA's duties to 
notify and assist until its final decision on the merits.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD; to that extent only, the 
appeal is granted.


REMAND

The Veteran submitted a buddy statement written by D.W. in 
June 2005.  D.W. writes that he was stationed with the 
Veteran at the same base camp in May 1970 when it was 
attacked by mortars and rockets.  The RO attempted to verify 
this stressor by submitting an April 2006 request through the 
Personnel Information Exchange System (PIES).  The claims 
file contains no response from PIES.  This attempted 
development was not addressed in the May 2006 statement of 
the case or subsequent supplemental statements of the case.  
The RO should re-attempt to verify this stressor and 
associate its findings with the claims file.

The Veteran submitted a VA Form 9, Appeal to the Board, in 
July 2006.  He indicated that he did not want a Board 
hearing.  In February 2008, he submitted a list of 
contentions on a second VA Form 9.  This time, he checked the 
box indicating that he wanted a Board hearing at its central 
office in Washington, D.C.  On a third VA Form 9, he 
indicated that he did not want a Board hearing.  Although 
positioned later in the claims file, the third form was 
undated and had no date stamp (to indicate whether it was 
submitted after the February 2008 VA Form 9).  The Veteran 
should clarify whether or not he wants a Board hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
inform VA whether he wants a hearing 
before the Board and, if so, what type of 
hearing (hearing at its central office, 
hearing at the RO before a traveling 
section of the Board, or a video 
conference hearing before the Board).  If 
he elects either a video conference or 
Travel Board hearing, the RO/AMC should 
schedule it.

2.  The RO/AMC should attempt to verify 
the May 1970 stressor recounted in D.W.'s 
buddy statement.  

3.  If the above stressor (or any other 
stressor) is confirmed, the RO/AMC should 
schedule the Veteran for a VA examination 
to determine whether he has PTSD which is 
related to a verified stressor(s).  

4.  The RO/AMC should then readjudicate 
the issue on appeal in light of all of the 
evidence of record.  If the benefit is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


